Citation Nr: 0939191	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a chronic 
disability manifested by foot pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from June 1962 to June 
1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO.

In September 2007, the Board remanded this case for 
additional evidentiary development.  Specifically, VA 
outpatient treatment records from the Malcolm Randall 
Hospital in Gainesville, Florida, for the year 1982 were 
sought.  The development has been completed.  No records were 
found and the appellant was notified of that result.

FINDINGS OF FACT

1.  Arthritis is not shown in service or within the initial 
post separation year.

2.  A chronic foot disability (other than diabetic 
neuropathy) to include arthritis, was not manifest during 
service or within one year of separation.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by service, 
and was not manifested within one-year of separation.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  A chronic foot disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
January 2001 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements of the claim was not provided until April 2006, 
after the initial adverse adjudication.  The U.S. Court of 
Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  The Supreme Court in essence held that 
- except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claims were readjudicated in June 2009.  VA 
issued a Supplemental Statement of the Case dated the same 
notifying him of the actions taken and evidence obtained or 
received.  As such, the appellant was afforded due process of 
law.  The appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with records associated with the appellant's grant of 
Social Security Administration (SSA) disability benefits.  
The Board acknowledges that the service treatment records are 
incomplete through no fault of the appellant.  The appellant 
was advised and given the opportunity to provide additional 
service treatment records; he reported that he had not kept 
any copies of his treatment records during service.  Under 
the circumstances, the Board recognizes its heightened duty 
to explain its findings and conclusions and to consider the 
benefit of the doubt in cases where records are unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

Further, with respect to VA's duty to assist, VA afforded the 
appellant an opportunity to appear for a hearing.  The 
appellant testified before the undersigned in April 2007 at 
the RO.  A transcript of this hearing is associated with the 
claims folder.  Additionally, VA afforded the appellant 
multiple VA examinations in April 2002.  Arthritis of many 
joints was not addressed.  The Board believes that remand for 
the purpose of a VA examination addressing arthritis is not 
warranted since the Board concedes the presence of arthritis 
of multiple joints and because a current VA examination 
cannot show whether arthritis now shown was present in 
service over 20 years ago.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006)

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Historically, the Board notes that, the appellant filed an 
original claim, VA Form 21-526, for VA compensation in July 
1985.  He did not report having arthritis, but indicated that 
he had problems with standing.  In August 1997, the appellant 
first requested service connection for "arthritis of many 
joints including my knees."  In an August 1997 rating 
decision, service connection for arthritis of the knees was 
denied.  In September 1997, the RO again denied service 
connection for arthritis of the knees.  In March 1998, the 
appellant filed a claim for service connection for arthritis 
of the knees and reported 1967 as date of onset.  
Subsequently, the appellant sought and was granted service 
connection for diabetes mellitus and peripheral neuropathy 
secondary to Agent Orange exposure in service.  In a January 
1999 statement, the appellant reported arthritis of the knees 
and painful feet.  In December 2001, the appellant requested 
service connection for his feet and highlighted the part of 
his separation examination dated March 1985 showing painful 
feet and knees after prolonged standing.  Service connection 
for degenerative arthritis and bilateral foot pain was denied 
by the RO in May 2002.

A review of the record shows that service treatment records 
are incomplete.  Report of separation examination 
(retirement) dated March 1985 reflects complaints of painful 
feet and knees after prolonged standing.  Clinical evaluation 
was normal feet, upper and lower extremities, spine and other 
musculoskeletal.  Orthopedic evaluation was recommended for 
the reported complaints, but none is of record.  Report of 
Medical History reflects complaints of swollen or painful 
joins, "Trick" or locked knee, and foot trouble.  The 
examiner elaborated that the appellant had occasional 
stiffness of both knees, and that feet and knees hurt after 
prolonged standing.

Report of VA examination dated August 1985 is silent for 
complaints or findings for arthritis.  The appellant 
complained of stiffness in knee joints at that time.

VA treatment records from VAMC Gainesville dated 1986 to 1996 
were received.  In November 1994, new onset of diabetes 
mellitus was noted.  Report of VA hospitalization for the 
period of November to December 1994 reflects that the 
appellant was admitted for diabetes mellitus.  Examination at 
that time showed no abnormal pathology of the musculoskeletal 
system.  In January 1996, the appellant complained of 
shoulder pain since December 1995; he denied recent trauma.  
Shoulder bursitis was assessed.  In July 1996, the appellant 
complained of back pain of one month or more and denied 
injury.  Musculoskeletal strain was assessed.  X-ray findings 
for degenerative arthritis of the right shoulder were noted 
in July 1996.

VA treatment noted dated April 1997 reflects a history of 
multiple disorders to include osteoarthritis.  Joint pain of 
knees and shoulders were reported.  A July 1997 x-ray shows 
some mild osteoarthritic changes of the right knee.  Hip x-
rays were normal.  Cervical spine x-ray showed some 
degenerative disc disease.  Hand x-ray showed arthritis and 
an area of abnormality that was likely due to an old injury.  
An August 1997 treatment note reflects an impression for 
arthralgias and probable neuropathy in the legs, and diabetes 
mellitus.  The examiner noted that the appellant had acute 
concerns of continued pain in multiple joints.  The examiner 
further noted that the appellant was seen in July 1997 for 
this and thought to have a combination of neuropathy and 
arthritis.  A letter dated August 1997 from a VA staff 
physician reflects that the appellant was followed for 
conditions that included "arthritis of many joints including 
his knees."  In November 1997, imaging studies showed L4-5 
mild diffuse dick bulge and facet hypertrophy at L5-S1.  A 
December 1997 note reflects an assessment for low back pain 
from facet joint disease.  The appellant was seen by the pain 
clinic in March 1998; it was suggested that he had phantom 
pain.  Another March 1998 note reflects that the appellant 
has leg pain due to peripheral neuropathy and low back pain 
due to degenerative disc disease.  A December 1998 note 
reflects chronic low back pain.  In April 2000, the appellant 
was fitted for foot orthotic bilaterally.  X-ray in March 
2000 showed mild osteoarthritis of the thoracic vertebrae.  
Metatarsalgia of both feet with plantar keratoses, and 
degenerative joint disease of the feet was assessed in April 
2000.  Subsequently dated VA treatment records show continued 
arthritic complaints and findings.

In June 2002, the appellant stated that he reported a history 
of foot and knee pain on his retirement examination in March 
1985 and that he believed that this and arthritis were 
documented somewhere in the service treatment records.  See 
also Statement dated December 2004.

On VA examination in September 2003, shooting pain in the 
legs was noted.  Leg pain was reported.  Examination of the 
musculoskeletal system was positive for generalized aches and 
pain especially in the knees with ambulation.  The diagnosis 
was diabetes mellitus with peripheral neuropathy greatest in 
the feet, demonstrated by loss of touch.  He was also noted 
to have a painful sole as a result of weight shifting.

On VA examination in June 2005, the diagnoses included 
chronic low back pain, degenerative arthritis and moderate 
L1, S1 left foraminal stenosis secondary to disc and 
osteophyte.  Pain was noted as not well-controlled.

In April 2007, the appellant testified that he was treated 
for arthritis within one year of separation from service at 
the Gainesville VA, also called the Malcolm Randall Hospital.  
The appellant argued that his foot pain was an arthritic 
problem, not a diabetes problem.  The appellant stated that 
he had foot pain and back pain in 1982 and that he did not 
know "if that was arthritis at that time or not."  
Transcript at 10.

VA requested treatment records from the Malcolm Randall 
Hospital for 1982, however, no records were found.  After the 
negative response, the appellant reported that he was not 
treated for arthritis and foot pain at this hospital in 1982, 
but rather that he was treated for these conditions while on 
active duty until retirement in 1985.

Analysis

Initially, the Board notes the appellant does not assert that 
his claimed disorders are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Here, in weighing the evidence of record, the Board concludes 
that the preponderance of the evidence is against service 
connection for arthritis and a chronic disability manifested 
by foot pain.

With respect to arthritis, the evidence shows no finding or 
diagnosis for arthritis in service or within the initial post 
separation year.  Soon after service the appellant filed a 
claim for VA compensation and he did not claim to have 
arthritis at that time.  Arthritis is first documented more 
than 10 years after service discharge.  The evidence of 
record shows no indication that arthritis is attributable to 
service or service-connected disability.

The Board has considered the appellant's report of foot and 
knee pain in service.  And the Board observes that the 
appellant had reported foot and knee pain with prolonged 
standing on service retirement examination in 1985.  However, 
the appellant himself acknowledged in sworn testimony that he 
did not know whether he had arthritis at that time.  It is 
the responsibility of the Board to assess the credibility and 
weight to be given to evidence.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet.App. 398, 405 (1995).  However, lay persons are 
not competent to opine as to medical etiology or render 
medical diagnoses.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, the Board finds that the appellant's argument that 
he had arthritis in service or within the initial post 
separation year has diminished probative value when coupled 
with the absence of treatment or documented findings for 
arthritis for more than a decade following service while 
treatment was rendered for other medical disorders.

With regard to the appellant's claim for service connection 
for a disability manifested by foot pain, the evidence shows 
that the appellant has diabetes mellitus, and peripheral 
neuropathy of each lower extremity, for which service 
connection has been previously established.  To the extent 
that the appellant has foot pain due to the peripheral 
neuropathy, such is already rated.  We assume that he is 
appealing the denial of service connection for any other 
identified foot pathology.

The record further shows that service connection for plantar 
keratoses has been denied.  The appellant argues that his 
foot pain is due to arthritis and seeks consideration on this 
basis.  However, as indicated above, arthritis of the feet or 
any other joint is not shown in service or within the initial 
post separation year.  Here, there is post service evidence 
of metatarsalgia, plantar keratoses and arthritis.  However, 
metatarsalgia, plantar keratoses and arthritis of the feet 
were not identified during service and arthritis was not 
identified within one year of separation from service.  We 
again note that the Veteran did complain of foot pain during 
service.  However, there is no competent evidence linking the 
remote diagnoses to the in-service symptoms.  Furthermore, 
pathology was not identified during service.  

The Board notes that the appellant may be arguing that there 
is continuity of symptomatology.  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  The Court has emphasized 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  However, in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Here, the 
appellant is competent to report that he has pain, report 
when pain began and that it continued.  However, there is a 
phenomenal gap in between his in-service complaint and the 
first identification of pathology.  We find that in this 
case, the silence of the record between service and the first 
identification of pathology is a greater indicator of whether 
there is continuity of symptomatology.  In sum, the 
assertions are not credible.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

Service connection for arthritis is denied.

Service connection for a chronic disability manifested by 
foot pain is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


